DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 4-11 and 15 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 4, 9 and 11 and canceled claims 3, 12-14 and 16-20.

Drawings
In the replacement drawings filed 6/23/22, the drawings are objected to because in Figure 5, drawing element “54” between drawing elements “80” and “54” should be --82-- to designate the end of drawing element 54.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 7 – replace “having” after “four lugs” with --being--.
Correction is required.

Claim 9 is objected to because of the following informalities:  Line 8 – replace “having” after “four lugs” with --being--.
Correction is required.

Claim 15 is objected to because of the following informalities:
Line 1 – replace “said wingnut having a body with” with --said body of said wingnut having--.
Line 2 – delete “said wingnut having four lugs extending outwardly of said body,” as this is a duplicate limitation in claim 11 from which claim 15 depends.
Correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) o as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recites that the internal threads of the wingnut have a non-full root radius.  It is not clear what Applicant means by a “non-full root radius” thread.  What are full-root radius threads?  How do these differ from each other?  Would anything that is not an arc meet the requirement of a non-full root radius thread?  Would a full root radius thread be an arc or a curve?  It is not clear what is encompassed by the terms of a full root radius thread or a non-full root radius thread.  As it is not clear what Applicant is claiming, Examiner is interpreting as best understood that a thread with a root that is not an arc would meet the limitations of these claims.
Claims 2 and 4-8 are rejected herein due to their dependency on claim 1.
Claim 10 is rejected herein due to its dependency on claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aramaki et al U.S. Patent No. 2015/0362099A1.

As best understood by Examiner, with regard to claim 1, and as seen in Figure 5, Aramaki et al disclose a hammer union assembly comprising:
a male union (at 120);
a female union (at 10, 100) having external threads (at 10a) adjacent an end thereof, said male union having an end (at 120a) facing the end (where the end at 120a faces the end where the threads are located) of said female union;
a wingnut (at 11) having an internal threads (at 11a) therein, the external threads (at 10a) of said female union engaged with the internal threads (at 11a) of said wingnut, said wingnut having only four lugs (see Figure 1) extending outwardly therefrom, the only four lugs (at 51a, 51a, 51a, 51a) having pairs of lugs diametrically opposite each other, the internal threads of said wingnut having a non-full root radius (the threads of the wingnut as shown in cross-section in Figure 5 having a flat at a major diameter with a pair of flanks extending inwardly from opposite sides of the flat; note that the non-full root radius is being interpreted as a thread with a root that is not an arc); and
a sleeve (at 131) interposed between said wingnut and said male union.

As best understood by Examiner, with regard to claim 2, and as seen in Figure 5, Aramaki et al disclose the internal threads of said wingnut having a flat at a major diameter thereof and a pair of flanks extending inwardly from opposite sides of the flat (the threads of the wingnut as shown in cross-section in Figure 5 having a flat at a major diameter with a pair of flanks extending inwardly from opposite sides of the flat).

As best understood by Examiner, with regard to claim 4, and as seen in Figure 1, Aramaki et al disclose the only four lugs evenly circumferentially spaced from each other around said wingnut.

With regard to claim 11, and as seen in Figure 5, Aramaki et al disclose a hammer union assembly comprising:
a male union (at 120);
a female union (at 10, 100) having external threads (at 10a) adjacent an end thereof, said male union having an end (at 120a) facing the end (where the end at 120a faces the end where the threads are located) of the female union;
a wingnut (at 11) having internal threads (at 11a) therein, the external threads (at 10a) of said female union being engaged with the internal threads (at 11a) of said wingnut, the internal threads of said wingnut having a flat at a major diameter thereof and a pair of flanks extending inwardly from opposite sides of the flat (the threads of the wingnut as shown in cross-section in Figure 5 having a flat at a major diameter with a pair of flanks extending inwardly from opposite sides of the flat), said wingnut having four lugs (at 51a, 51a, 51a, 51a) extending outwardly of a body of said wingnut (see Figure 1), opposing pairs of the four lugs being diametrically opposite each other around the body of said wingnut; and
a sleeve (at 131) interposed between said wingnut and said male union.

With regard to claim 15, and as seen in Figure 1, Aramaki et al disclose said wingnut (at 11) having a body with a first end (end at 50) and a second end (opposite end at 51), said wingnut having four lugs (at 51a, 51a, 51a, 51a) extending outwardly of said body, each of the four lugs having a side positioned axially inwardly from at least one of the ends of said body (where the four lugs are positioned axially inwardly from end 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki et al.

With regard to claim 5, Aramaki et al disclose the claimed invention but do not disclose said sleeve being a split sleeve.  However, Aramaki et al teach elements that can be split or cut into two or several different parts such that the elements can be opened to closed as needed (see paragraphs 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said sleeve be a split sleeve as Aramaki et al teach that elements can be split or cut into two or several different parts such that the elements can be opened to closed as needed.

With regard to claim 6, and as seen in Figure 5 below, Aramaki et al disclose said split sleeve (at 131) having an external shoulder bearing against an internal shoulder of said wingnut, said split sleeve extending over an outer diameter of said male union (at 120).


    PNG
    media_image1.png
    527
    501
    media_image1.png
    Greyscale


With regard to claim 7, and as seen in Figure 5 above, Aramaki et al disclose said male union (at 120) having an external shoulder adjacent the end of said male union, said split sleeve (at 131) having an end bearing against said external shoulder of said male union.

With regard to claim 8, Aramaki et al disclose the claimed invention but do not disclose at least one seal ring interposed between the end of said male union and the end of said female union.  However, Aramaki et al teach, as shown in Figure 10, that a seal (at P) can be interposed between two elements to provide additional sealing security.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one seal ring interposed between the end of said male union and the end of said female union as Aramaki et al teach that a seal can be interposed between two elements to provide additional sealing security.

Claim(s) 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki in view of Herndon WIPO Patent No. WO 2013/116059 A1.

As best understood by Examiner, with regard to claim 9, and as seen in Figure 5, Aramaki et al disclose a hammer union assembly comprising:
a male union (at 120);
a female union (at 10, 100) having external threads (at 10a) adjacent an end thereof, said male union having an end facing the end (where the end at 120a faces the end where the threads are located) of said female union;
a wingnut (at 11) having an internal threads (at 11a) therein, the external threads (at 10a) of said female union engaged with the internal threads (at 11a) of said wingnut, said wingnut having only four lugs (see Figure 1) extending outwardly therefrom, the only four lugs (at 51a, 51a, 51a, 51a) having pairs of lugs diametrically opposite each other, the internal threads of said wingnut having a non-full root radius(the threads of the wingnut as shown in cross-section in Figure 5 having a flat at a major diameter with a pair of flanks extending inwardly from opposite sides of the flat; note that the non-full root radius is being interpreted as a thread with a root that is not an arc); and
a sleeve (at 131) interposed between said wingnut and said male union, said wingnut (at 11) having a body from which the only four lugs extend (see Figure 1).
However, Aramaki et al do not disclose a blend radius being formed between said body and each of the only four lugs.  Herndon teaches a blend radius formed between the body and the lug to provide support for fastening another element such as fastening a support member to enhance the union connection (see paragraphs 41-42 and Figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a blend radius formed between the body and the lug to provide support for fastening another element such as fastening a support member to enhance the union connection as taught by Herndon.

As best understood by Examiner, with regard to claim 10, and as seen in Figure 1, Aramaki et al in view of Herndon disclose said body having a first end (end at 50) and a second end (opposite end at 51), each of the lugs (at 51a, 51a, 51a, 51a) having a side positioned axially inwardly from at least one of the first and second ends of said body (where the four lugs are positioned axially inwardly from end 50).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment of at least claims 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679